DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 7 DEC 2021 election of Invention I, drawn to formation methods of semiconductor structures, claims 1-12, is acknowledged. Because applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Foreign Information
Acknowledgment is made of applicants’ claim for foreign priority based on a 29 NOV 2019 application filed in CHINA. It is noted that applicants have filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file.
Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 3, line 2, replace “the step of forming” with “a step of forming”;
B. claim 4, line 3, replace “each opening” with “each opening of the openings”;

D. cancel claims 13-19.
Remarks
This application was in condition for allowance except for the following:
A-C. antecedent basis/typographical error; and
D. presence of claims 13-19 directed to an invention nonelected without traverse. Accordingly, claims 13-19 have been canceled. MPEP § 821.02. Cf. 7 DEC 2021 Response to Election / Restriction in which claims were elected without traverse.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-12 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, independent claim 1’s, “…; forming first trenches running through the second mandrel layer, the first mask layer and the first mandrel layer, wherein the side walls of the first trenches expose the second mandrel layer in the openings; forming side wall layers on the side walls of the first trenches; and etching to remove the second mandrel layer and the first mandrel layer below the openings by taking the side wall layers as masks to form second trenches running through the first mandrel layer, wherein the second trenches and the first trenches are isolated by the side wall layers.” 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Clevenger et al. (US 20190172748), is considered pertinent to applicants’ disclosure. Clevenger et al. does not teach, inter alia, forming side wall layers on side walls of first trenches; and etching to remove a second mandrel layer and a first mandrel layer below the openings by taking the side wall layers as masks to form second trenches running through the first mandrel layer, wherein the second trenches and the first trenches are isolated by the side wall layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815